nadeemvelanivp.gif [nadeemvelanivp.gif]




October 28, 2015




Private and Confidential




Nadeem Velani
4721 6 Street SW
Calgary AB
T2S 2N2


 
Dear Nadeem,


I am pleased to offer you the position of VP Investor Relations effective
October 28, 2015 reporting to me.


Your work at CP will continue to involve disciplined application of our core
Foundations: Provide Service, Control Costs, Optimize Assets, Operate Safely and
Develop People. I am confident that your skills will complement the executive
team and that your career with CP will continue to be challenging and rewarding.


In this role your base salary will increase to $245,000. The expected value of
your total compensation package (base salary, short term and long term incentive
plans) will be $575,750 annually representing an increase of 29% over your
current package.


Please review the attached details of this offer.


CP’s transformation to date has been impressive. Congratulations Nadeem! I look
forward to working with you on the executive team.




Sincerely,


/s/ Mark Wallace


Mark Wallace
VP Corporate Affairs and Chief of Staff






1



--------------------------------------------------------------------------------










CP Offer Details


Total Direct Compensation


Base Salary
Your base salary will increase approximately 9.5% to $245,000.
    
Short Term Incentive Plan (STIP)
You will continue to be eligible to participate in the Short Term Incentive Plan
(STIP). Your target award level will increase to 50% of your base salary (or
$122,500). This annual bonus is comprised of two components, individual and
corporate: 25% will be based on your individual performance as measured through
the Company's Performance Management Program and the remaining 75% will be based
on the Company's performance against its corporate targets. Both Corporate and
individual components have a maximum of 200% of target (i.e., for a total of
100% of base salary).


Long Term Incentive Plan (LTIP)
You will continue to be eligible to participate in CP’s annual Long Term
Incentive Plan. Subject to plan design, as it may change over time and ongoing
Board discretion, your target award level will increase to 85% of your annual
salary (or $208,250), consisting of an allocation of 50% of value in regular
stock options and 50% of value in performance share units (PSU’s). Subject to
Board approval, annual grants typically occur in January of each year.


Ownership Guidelines
By October 28, 2020, you will be required to achieve an ownership level
equivalent to 1.5 times your annual salary. To help you meet your ownership
requirements, the Company has a voluntary incentive deferral program. Annually,
you may elect to defer all or a portion of your STIP payment into DSUs. The
company will provide a 25% match, i.e., one DSU will be awarded for every four
DSUs acquired with your STIP deferral. The matched units will only be provided
if you are below your ownership level.


Flexible Perquisites Program
You are eligible to participate in the Canadian Pacific Railway Flexible
Perquisites Program for senior officers. This program allows you to design the
perquisite package best suited to your individual needs (executive automobile,
clubs, financial counseling services etc.) within a set annual “flex dollar”
amount. Any unused funds at the end of the year are paid out in cash.




2



--------------------------------------------------------------------------------












Executive Compensation Clawback Policy
By signing this offer letter you are agreeing to be bound by the Executive
Compensation Clawback Policy. The Corporation may seek reimbursement of
incentive compensation paid to you, specifically, where (i) you have received or
receive incentive compensation that is based on financial results that are
subsequently materially restated or corrected, (ii) through misconduct, you are
responsible for causing the need for such restatement or correction, and (iii)
your incentive compensation would have been lower based on the restated or
corrected results.


The Board may from time to time approve amendments to the Executive Compensation
Clawback Policy. If such amendments are made, you will be advised immediately.
For further information please see Appendix 1.


Future Relocation
CP is an international organization with an extensive network in Canada and the
U.S. Based on operational needs; you may be required to relocate to another work
location on the system. As well, advancement opportunities may require
geographical relocation. Should you be faced with either situation, notice of
the need to relocate and assistance to do so will be provided to you in
accordance with the corporate relocation policy.


Obtaining or Maintaining Qualification
Provided you are medically fit for safety-critical positions, you may be
required to obtain a certification or to maintain your current certification /
qualification as locomotive engineer or conductor, as you may be called upon to
operate trains as and when required. This may involve operating trains away from
your normal work location.


Your participation in the Plans mentioned above is governed by the appropriate
Plan document, detailing the Plan terms and conditions. These terms and
conditions may be revised at anytime at the discretion of the Company. If you
have any questions about these plans or any other compensation matter, contact
Kathie Brown at 403 319-6455.     


Please sign page below as your acceptance and return the enclosed copy of this
letter to Kathie Brown, AVP Total Compensation:


Accepted: /s/ Nadeem Velani    
(Signature)
Date: Oct. 29/2105    


3



--------------------------------------------------------------------------------




Appendix I




Executive Compensation Clawback Policy




The Board of Directors may determine that incentive compensation paid to a
senior executive or former senior executive should be reimbursed to the Company
in circumstances where:


1.
The incentive compensation paid to the senior executive or former senior
executive was predicated upon the achievement of financial results that were
subsequently materially restated or corrected, in whole or in part; and



2.
The senior executive or former senior executive engaged in gross negligence,
fraud or intentional misconduct that caused or partially caused the need for
such restatement or correction, as admitted by the senior executive, or, in the
absence of such admission, as determined by the Board acting reasonably; and



3.
The incentive compensation paid to the senior executive or former senior
executive would have been lower based on the restated or corrected results.



Intentional misconduct includes (but is not limited to) acts or omissions that
are not in good faith or which are a knowing violation of a law, and can also
include conscious inaction, where no corrective measures were taken to avoid or
rectify a material decision made, which resulted in financial harm to the
Company.


In such an instance, reimbursement of all or a portion of the applicable
incentive compensation paid to the senior executive or former senior executive
under the Company’s incentive plans will be sought, as permitted by applicable
laws and to the extent the Board determines, in its sole discretion, that it is
in the best interest of the Company to so require reimbursement (including to
ensure compliance with applicable laws).


If it is determined recovery should be sought, the Board may pursue all
reasonable legal and other remedies to recover the applicable incentive
compensation, including, without limitation, by: (i) seeking repayment from the
senior executive or former senior executive; (ii) reducing the amount that would
otherwise be payable to the senior executive under a Company plan; (iii)
reducing or withholding future equity grants, bonus awards, or salary increases;
or (iv) taking any combination of these actions. These remedies would be in
addition to, and not in lieu of, any actions imposed by law enforcement
agencies, regulators or other authorities.






4



--------------------------------------------------------------------------------










5

